PER CURIAM.
This is an appeal from a temporary injunction. We quash the injunction because it was entered without proper verified pleadings or sworn evidentiary support. Additionally, the trial judge failed to make sufficient factual determinations to support the injunction. See e.g., City of Miami v. Coll, 546 So.2d 775 (Fla. 3d DCA 1989); United Steelworkers of America v. Seminole Asphalt Refining, Inc., 269 So.2d 28 (Fla. 1st DCA 1972).
The order is quashed and this cause remanded. Should appellee submit a new, proper petition for injunctive relief the court can entertain and grant it, if it deems it appropriate.
ORDER QUASHED; REMANDED.
GOSHORN, C.J., and DAUKSCH and PETERSON, JJ., concur.